In an action by a wife for a judicial separation, the defendant husband appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Kings County, entered December 11, 1963 after trial, upon the court’s written decision in the wife’s favor, as directed the husband to pay to the wife: (a) permanent alimony of $40 per week; and (b) " all medical, surgical and hospitalization expenses, in a reasonable amount, in excess of such expenses allowed by” the Blue Cross and Blue Shield agencies. Judgment modified on the, facts by amending the second decretal paragraph so as to direct the defendant husband to pay to the plaintiff wife the sum of $25 per week for her support, in addition to her medical, surgical and hospitalization expenses, as specified in the next succeeding paragraph of the judgment. As so modified, the judgment, insofar as appealed from, is affirmed, without costs. The sixth finding of fact in the court’s decision is modified accordingly. In the light of all the facts disclosed by this record, we are of the opinion that the weekly alimony award was excessive to the extent indicated. Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.